Title: From James Madison to the Chairman of the Republican Meeting of Litchfield, Connecticut, 22 March 1809
From: Madison, James
To: Chairman of the Republican Meeting of Litchfield


Sir
Washington Mar. 22. 1809
The Resolutions transmitted through you, as unanimously adopted by a meeting of “The Republicans of the Town of Litchfield” have been duly received.
The conduct, as unexampled as unprovoked, by which the Belligerent Powers, have trampled on the rights of neutral nations, and in some instances added peculiar insults to the injuries done to the US. naturally excite the feelings which these resolutions manifest.
In such a State of things, whilst it is the duty of the Government to take its measures with the impartiality & prudence best calculated to save both our peace and our honor, it is incumbent on its constituents, to reflect that the efficacy of these measures, must essentially depend on the support which can only be found in their enlightened Patriotism.
It affords pleasure therefore to observe in the proceedings of the Meeting at Litchfield, sentiments & pledges so well corresponding with this duty.
In inculcating the vital importance of the Union, and a faithful maintenance of its Constitution & laws, they have evinced a knowledge, of the true sources of the public welfare, as well as a laudable zeal, in promoting it.
Happily, the Union of these States is founded on so clear a reciprocity of interests, and the most important constitutional relations between the general & local authorities, is now so far illustrated by practice that it may always be expected that involuntary errors on those subjects, will quickly yield to reflection, and that voluntary ones, being confined to a few, will not long resist the general impulse.
I tender to my fellow Citizens who were assembled at Litchfield My sincere respects & friendly wishes.
